Order modified by striking from the first ordering paragraph thereof the following: the notice of motion and affidavit of David Reisman, sworn to the 8th day of November, 1956, and the order of the Honorable John Marsh, dated the 27th day of September, 1954, and as modified, affirmed, without costs of this appeal to any party. Memorandum: The notice of motion and affidavit of David Reisman have been eliminated by stipulation. The order of Judge Marsh was not before the court nor recited in the order and may not be made a part of the 'record. All concur. (Appeal from an order of Erie Special Term granting plaintiffs’ motion to resettle a record on appeal from an order denying a stay pending arbitration.) Present — McCurn, P. J., Vaughan, Kimball, Bastow and Goldman, JJ.